DA 06-0426

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       2007 MT 212N



STATE OF MONTANA,

              Plaintiff and Respondent,

         v.

RODNEY A. EDMUNDSON,

              Defendant and Appellant.


APPEAL FROM:          District Court of the Eleventh Judicial District,
                      In and For the County of Flathead, Cause No. DC-05-063(C)
                      Honorable Stewart E. Stadler, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                      Jim Wheelis, Chief Appellate Defender, Helena, Montana

               For Respondent:

                      The Honorable Mike McGrath, Attorney General; C. Mark Fowler,
                      Assistant Attorney General, Helena, Montana

                      Ed Corrigan, Flathead County Attorney; Dan Guzynski, Deputy
                      County Attorney, Kalispell, Montana



                                                  Submitted on Briefs: July 25, 2007

                                                             Decided: August 28, 2007


Filed:

                      __________________________________________
                                        Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. It shall be filed as a public document with the Clerk of the Supreme

Court and its case title, Supreme Court cause number and disposition shall be included in

this Court's quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2     Rodney Edmundson appeals from the order entered by the Eleventh Judicial

District Court, Flathead County, denying his motion to withdraw his guilty plea to the

felony offense of assault with a weapon. Observing § 46-16-105(2), MCA, requires a

showing of “good cause” to withdraw a guilty plea, the District Court reasoned, among

other things, that its interrogation at the change of plea hearing was adequate, five

additional criminal charges were dismissed, and no evidence established that the

prescription medication Edmundson allegedly took prevented him from pleading

knowingly, intelligently and voluntarily.

¶3     On appeal, Edmundson asserts the District Court erred in denying his motion

without first holding a hearing.            Edmundson concedes he signed a written

acknowledgment of rights form specifically stating he was not under the influence of

prescription drugs, and responded in the negative to a question posed by the District

Court at the change of plea hearing about whether he had any drugs or alcohol in his

system. Edmundson contends, however, that a hearing is necessary because his motion to

withdraw his plea and supporting affidavit state he was under the influence of two pain


                                              2
medications when he pled guilty, was not fully aware of the proceedings and responded

only as directed by counsel. Asserting any doubt about whether a guilty plea was

voluntary or intelligent must be resolved in the defendant’s favor, Edmundson argues his

affidavit supplied sufficient evidence to warrant a hearing, at which time the District

Court could ascertain whether his assertions are credible.

¶4     Edmundson also asserts and argues other matters. Those matters are not properly

before us in this appeal.

¶5     We have determined to decide this case pursuant to Section I, Paragraph 3(d), of

our 1996 Internal Operating Rules, as amended in 2003, which provides for

memorandum opinions. It is manifest on the face of the briefs and the record that

Edmundson’s appeal is without merit because most of the issues are clearly controlled by

settled Montana law that the District Court correctly interpreted, and to the extent the

issue regarding whether to hold a hearing was one of judicial discretion, there clearly was

not an abuse of discretion.

¶6     Affirmed.

                                                 /S/ KARLA M. GRAY

We concur:

/S/ JAMES C. NELSON
/S/ JOHN WARNER
/S/ PATRICIA COTTER
/S/ BRIAN MORRIS




                                             3